J-S34022-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN WAYNE STRAWSER, JR.                   :
                                               :
                       Appellant               :   No. 1429 MDA 2019

        Appeal from the Judgment of Sentence Entered August 6, 2019
     In the Court of Common Pleas of Franklin County Criminal Division at
                       No(s): CP-28-CR-0002234-2017


BEFORE: PANELLA, P.J., BENDER, P.J.E., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                       FILED OCTOBER 19, 2020

       Appellant, John Wayne Strawser, Jr., appeals from the judgment of

sentence of life imprisonment without the possibility of parole, imposed after

a jury found him guilty of first-degree murder.         Appellant challenges the

admission of prior bad acts (“PBA”) evidence related to his arrest and

conviction in another murder investigation. After careful review, we affirm.

       On January 4, 2014, the victim, Timothy Davison, was driving north on

I-81 from Maryland to Pennsylvania, when he called 911 and reported that he

was being pursued by a dark-colored Ford Ranger pickup truck,1 and that

shots were being fired at his vehicle.         While still on the phone with the

dispatcher, Davison reported that his vehicle had been forced off the road by

____________________________________________


1GPS evidence established that Davison’s vehicle reached speeds in excess of
100 m.p.h. during the chase.
J-S34022-20



the Ford Ranger. His last words were, “Dude, he’s here.” Immediately after

that statement, gunshots could be heard on the recording.2

        A Maryland State Police officer, the first to respond to the scene, located

Davison’s vehicle on the southbound median of I-81. He observed that the

driver’s side window was shattered, and the door was riddled with bullet holes.

Davison was slumped over in the driver’s seat, with bullet wounds to his head,

hand, and leg. Davison died from his injuries.

        Pennsylvania State Police (“PSP”) arrived soon thereafter and collected

ballistic evidence from the scene, including shell casings from outside the

vehicle, several bullet fragments, and a bullet found in the vehicle; additional

bullets were later recovered from Davison’s body. Examination of Davison’s

vehicle indicated that it had been struck by a vehicle with blue paint. Due to

snowy conditions, PSP Trooper Jason Cachara returned several days later,

after the snow had melted. At that time, he discovered a Ford Ranger badge

at the scene of the crime. Analysis of the ballistic evidence revealed that the

bullets had been fired from a .44 caliber firearm. This evidence was consistent

with a relatively unique type of firearm known as a .44 caliber Rossi Ranch

Hand. Investigators were also able to collect a DNA sample from the shell

casings.

        However, despite receiving 671 potential leads, Trooper Cachara

testified that the case remained unsolved for some time. Then, on April 20,

____________________________________________


2   The audio from the 911 call was played for the jury.

                                           -2-
J-S34022-20



2015, Trooper Cachara received a call from Jamie Breese, who told the trooper

that Appellant had killed a woman, Amy Buckingham, in Preston County, West

Virginia.   When Trooper Cachara interviewed Jamie Breese and his wife,

Courtney Breese, they indicated that they had a strange interaction with

Appellant on the evening of the murder of Davison. Courtney Breese told

Trooper Cachara that she knew Appellant since childhood, and that she was

in a romantic relationship with him in January of 2014.       On the date of

Davison’s murder, Appellant contacted Courtney on her cellphone while she

was driving with Jamie and began verbally abusing her. When Jamie took the

phone from Courtney, Appellant threatened to kill him the next time they met.

      Trooper Cachara travelled to West Virginia to investigate Appellant, and

learned that a .44 caliber Rossi Ranch Hand had been recovered from the

scene of the murder of Amy Buckingham, and that a box for the firearm and

ammunition for the weapon were found in Appellant’s home.          They also

discovered that Appellant owned a blue Ford Ranger pickup truck that had

been painted over with black paint. The interior of the truck on the driver’s

side tested positive for gunshot residue. However, investigators were able to

determine that the vehicle had not been used in the murder of Amy

Buckingham. DNA recovered from Appellant could not be excluded as a match

to the DNA recovered from the shell casings discovered at the scene in this

case. Additionally, data recovered from Appellant’s cell phone indicated that

he had been in the area of the Davison shooting on the date in question.




                                    -3-
J-S34022-20



Furthermore, the Commonwealth’s expert testified that Appellant’s .44 caliber

Rossi Ranch Hand was the weapon used in the Davison killing.

      Prior to trial, Appellant filed an omnibus pre-trial motion seeking, inter

alia, the exclusion of any PBA evidence concerning the murder of Amy

Buckingham. A hearing on that motion occurred on March 12, 2019. On June

11, 2019, the trial court issued an opinion and order granting in part, and

denying in part, Appellant’s omnibus pre-trial motion.      Relevant here, the

court determined that evidence of Appellant’s conviction for the murder of

Amy Buckingham was not admissible, but that evidence concerning the

investigation into that crime was admissible.

      Appellant’s jury trial began on July 29, 2019, and concluded on August

5, 2019, after which the jury convicted Appellant of first-degree murder. The

trial court immediately sentenced him to a mandatory term of life

imprisonment without the possibility of parole, set to run consecutively to the

sentence he was serving in the Amy Buckingham case. He did not file any

post-sentence motions. He filed a timely notice of appeal, and a timely, court-

ordered Pa.R.A.P. 1925(b) statement. The trial court issued its Rule 1925(a)

opinion on October 23, 2019. The trial court’s Rule 1925(a) opinion largely

incorporated its June 11, 2019 opinion.

      Appellant now presents the following questions for our review:

      1. Whether allowing the admission into evidence of [Appellant]’s
      prior arrest for first[-]degree murder, and the subsequent police
      investigation, was an abuse of discretion by the [t]rial [c]ourt[,]
      where [it] ruled that [Appellant]’s prior conviction for [f]irst[-
      d]egree [m]urder of Amy Buckingham was inadmissible but

                                     -4-
J-S34022-20


       permitted multiple witnesses to testify to the murder of Amy
       Buckingham and the ongoing police investigation involving
       [Appellant], as the admission of such evidence was highly
       prejudicial under Pa.R.E. 403?

       2. Whether allowing [Appellant]’s prior arrest for first[-]degree
       murder, and the subsequent police investigation, was an abuse of
       discretion by the [t]rial [c]ourt[,] where [it] ruled that
       [Appellant]’s prior conviction for [f]irst[-d]egree [m]urder of Amy
       Buckingham was inadmissible but permitted multiple witnesses to
       testify to the murder of Amy Buckingham and the ongoing police
       investigation involving [Appellant] constituted improper character
       evidence under Pa.R.E. 404?

Appellant’s Brief at 4-5.3

       Appellant’s claims are interrelated and, thus, we address them together.

Essentially, Appellant argues that the trial court erred by permitting the

admission of PBA evidence related to the murder of Amy Buckingham,

evidence which he claims was not admissible pursuant to Pa.R.E. 403 and 404.

       The standard of review for a trial court’s evidentiary rulings is
       narrow.      The admissibility of evidence is solely within the
       discretion of the trial court and will be reversed only if the trial
       court has abused its discretion. An abuse of discretion is not
       merely an error of judgment, but is rather the overriding or
       misapplication of the law, or the exercise of judgment that is
       manifestly unreasonable, or the result of bias, prejudice, ill-will or
       partiality, as shown by the evidence of record.

Commonwealth v. Hanford, 937 A.2d 1094, 1098 (Pa. Super. 2007)

(cleaned up).

       Rule 403 provides that a trial court “may exclude relevant evidence if

its probative value is outweighed by a danger of one or more of the following:

____________________________________________


3Appellant presents two more questions for our review in his statement of the
questions involved. However, in the argument section of his brief, Appellant
withdraws those claims. See Appellant’s Brief at 23-24.

                                           -5-
J-S34022-20



unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Pa.R.E. 403.

Rule 404(b) prohibits the admission of evidence “of a crime, wrong, or other

act” intended to “prove a person’s character in order to show that on a

particular occasion the person acted in accordance with the character.”

Pa.R.E. 404(b)(1). However, such “evidence may be admissible for another

purpose, such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”           Pa.R.E.

404(b)(2).

      This is not an exhaustive list.   “Our Supreme Court has consistently

recognized that admission of distinct crimes may be proper where it is part of

the history or natural development of the case, i.e., the res gestae exception.”

Commonwealth v. Brown, 52 A.3d 320, 326 (Pa. Super. 2012).

Nevertheless, Rule 404(b)(2) provides—implicitly incorporating the logic of

Rule 403—that even when an exception to the general ban applies, “evidence

is admissible only if the probative value of the evidence outweighs its potential

for unfair prejudice.” Pa.R.E. 404(b)(2).

      Here, the trial court determined that

      there was no intelligible way for the Commonwealth to present its
      narrative without introduction of the evidence linking [Appellant]
      to the murder of Amy Buckingham. The investigation into Timothy
      Davison’s murder had reached an impasse that was only broken
      when Jamie Breese learned of [Appellant]’s arrest for the murder
      of Amy Buckingham. The causal link was formed in Jamie Breese’s
      mind when [Appellant] was arrested for Amy Buckingham’s
      murder, so the arrest is an integral part of the natural chain of
      events for the instant trial and forms part of “the whole story” that

                                      -6-
J-S34022-20


      is allowed under the res gestae exception to the general rule
      against the introduction of prior bad acts. This [c]ourt also found
      that [Appellant]’s conviction for the murder of Amy Buckingham
      is not an integral part of the natural chain of events and that
      evidence of his conviction is not crucial for the whole story to be
      told to the fact finder in [Appellant]’s trial. The Commonwealth
      conceded that Amy Buckingham’s murder did not constitute a
      course of conduct and did not arise from the same circumstances
      or events. It is only the nexus between [Appellant]’s arrest for
      Amy Buckingham’s murder and Jamie Breese’s realization that he
      and his wife were in a heated argument with [Appellant] on the
      same date as Timothy Davison’s murder that was relevant.

             Under the res gestae analysis, this [c]ourt ordered the
      suppression of [Appellant]’s conviction for the murder of Amy
      Buckingham at trial. However, this [c]ourt also ordered that all
      relevant evidence regarding Courtney and Jamie Breese’s
      interaction with [Appellant] on January 3-4, 2014[,] and the fact
      that [Appellant] was arrested for the murder of Amy
      Buckingham[,] would be allowed at trial in order to provide the
      fact finder with “the whole story” regarding the origin of the
      investigation into the murder of Timothy Davison on January 4,
      2014.

Trial Court Opinion, 10/23/19, at 4-5 (footnote omitted).

      Appellant   first   argues   that    the   PBA   evidence   concerning    Amy

Buckingham’s murder was inadmissible under the identity exception to the

general ban set forth in Rule 404, relying on Commonwealth v. Weakley,

972 A.2d 1182 (Pa. Super. 2009). See Appellant’s Brief at 10-14. However,

it is clear that, in the case sub judice, the trial court relied primarily on the res

gestae exception. With respect to that exception, Appellant argues that his

conviction for the murder of Amy Buckingham

      is not part of the natural development of facts regarding the
      murder of Tim Davison. First, Tim Davison’s death occurred over
      one year before the death of Amy … Buckingham; [Appellant]’s
      conviction occurred a year later. Both the death and conviction
      occurred after Tim Davison’s death, so it was not part of the series

                                          -7-
J-S34022-20


      of events leading up to Tim Davison’s death. Thus, there is not a
      temporal nexus between [Appellant]’s involvement in Ms.
      Buckingham’s death and the death of Tim Davison. [Appellant]’s
      conviction does not “form part of the natural development of facts”
      as required for its admission as the two crimes are unrelated.
      While the police investigations may have overlapped, the law
      requires the actual[] crimes themselves have a connection.

Appellant’s Brief at 19-20.

      Appellant’s argument is off-point.     The trial court indicated that it

deemed evidence of Appellant’s conviction inadmissible, and Appellant fails

to direct this Court’s attention to where in the record the trial court permitted

evidence of that conviction to be heard by the jury.

      Indeed, as noted by the Commonwealth, Appellant fails to identify

where evidence regarding Amy Buckingham’s murder was presented to the

jury. See Commonwealth’s Brief at 12. Nowhere in his brief does Appellant

indicate where, in the voluminous trial transcripts, that the PBA evidence in

question was admitted, much less which witness testified to the PBA evidence,

or what specific references to Amy Buckingham’s murder were made. We are

compelled, therefore, to find both of Appellant’s claims waived. See Pa.R.A.P.

2119(c) (stating that if “reference is made to the pleadings, evidence, charge,

opinion or order, or any other matter appearing in the record, the argument

must set forth, in immediate connection therewith, or in a footnote

thereto, a reference to the place in the record where the matter

referred to appears”) (emphasis added). “It is not this Court’s responsibility

to comb through the record seeking the factual underpinnings of an appellant’s

claim.” Commonwealth v. Samuel, 102 A.3d 1001, 1005 (Pa. Super. 2014)


                                      -8-
J-S34022-20



(finding waived Samuel’s claim for failure to adequately develop his various

claims by, inter alia, failing to direct the Court’s attention to where in the

record the issue arose).

      In any event, had Appellant not waived these claims, we would deem

them meritless. As noted above, Appellant’s argument primarily alleges that

evidence of his conviction was admitted, but there is nothing in our review of

the record that indicates that such evidence was admitted, and the trial court

granted Appellant’s pre-trial motion, in part, deeming any evidence of

Appellant’s conviction inadmissible.

      With regard to the references to Appellant’s arrest for the murder of

Amy Buckingham, and references to that investigation, Appellant’s argument

fails to acknowledge the trial court’s instruction to the jury, which was as

follows:

      In this trial[,] you have heard from several witnesses regarding
      the investigation of [Appellant] and his being charged with the
      murder of Amy Buckingham in West Virginia. He is not on trial
      here in Franklin County for that offense.

      This evidence is before you for a very limited purpose. That is for
      the purpose of tending to show why the Pennsylvania investigation
      became focused on [Appellant] after the police were contacted by
      Jamie and Courtney Breese.          This evidence must not be
      considered by you in any other way than for the purpose I just
      stated. You must not regard this evidence as showing [Appellant]
      is a person of bad character or criminal tendencies from which you
      might be inclined to infer guilt.

N.T. (Day 7), 8/6/19, at 66-67.

      Appellant presents no argument as to why this instruction was

inadequate to cure or mitigate any potential prejudice arising from the PBA

                                       -9-
J-S34022-20



evidence, and he did not object to the instruction as inadequate at trial.

Indeed, Appellant’s counsel indicated that the trial court had already

incorporated the defense’s modification to that specific instruction when the

court asked for any objections to the jury charge. Id. at 79.

      We note that “the jury is presumed to follow the court’s instructions.”

Commonwealth v. Tedford, 960 A.2d 1, 37 (Pa. 2008).                 Given that

presumption, and the fact that Appellant fails to assert in his brief that the

instruction was inadequate, we deem his claims under Rules 403 and 404 to

be meritless. PBA evidence concerning the murder of Amy Buckingham was

integral to explaining to the jury how the investigation into Davison’s murder

turned to focus on Appellant, consistent with the purposes of the res gestae

exception. While both Rules 403 and 404 also require that the probative value

of such evidence exceeds its potential for undue prejudice, we find that any

such prejudice was adequately mitigated by the court’s instruction, as

Appellant fails to present any argument to the contrary.        Thus, we would

ascertain no abuse of discretion on the part of the trial court, even had

Appellant not waived his claims.

      Judgment of sentence affirmed.




                                    - 10 -
J-S34022-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2020




                          - 11 -